Dear Mr. Dimas:
You requested the opinion of this office concerning the responsibility of the Police Jury to provide insurance coverage (Disaster Recovery, wind, fire, water) on the courthouse and the contents thereof, including contents purchased by the assessor which are located in the courthouse.
Please be advised that this office is unable to find any statutory requirement for a police jury to provide insurance coverage on the courthouse or on the contents thereof. Nor were we able to find an opinion directly answering the question posed, however, Op.Atty.Gen. 79-1381 determined that a hospital service district is not required to carry fire and extended coverage insurance on a hospital.
We would note that even if a police jury is not required to carry insurance on the courthouse and the contents thereof, the police jury has to provide offices for the assessor. Furthermore, the police jury and the other tax recipient bodies have the responsibility to pay the cost of furniture, equipment, supplies and maps needed by the assessor, as provided in R.S. 33:4713. Therefore, even though not required, it would be prudent for the assessor's computers and other equipment to be insured.
As to whether the assessor can purchase insurance coverage on equipment owned by the assessor, the cost of the insurance could be paid from the allotment each assessor receives for "clerical or other expense(s)" as listed in R.S. 47:1908. In Op.Atty.Gen. 91-1292, this office stated that while the police jury is responsible for the provision of computer equipment for assessors' offices, the cost of maintaining such equipment is properly payable from their clerical and other expense allotment.
Finally, in the event insurance coverage is obtained, the rates of fire, windstorm, and hail insurance covering state, parochial, and municipal public buildings or other public property is subject to supervisory and experience credits as promulgated by the Property Insurance Association of Louisiana. R.S. 22:1421.
Trusting this adequately responds to your request, we remain
Yours very truly,
                                RICHARD P. IEYOUB Attorney General
                                BY: ____________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH
Date Received: Date Released:
Martha S. Hess Assistant Attorney General